Citation Nr: 0811518	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-38 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an infection of the 
kidney and bladder.

2.  Entitlement to service connection for an unspecified 
blood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active service from December 1942 until 
December 1945.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The evidence of record also indicates that the veteran wishes 
to reopen a claim of service connection for chronic back pain 
and to open claims for shoulder and neck pain, as indicated 
in a March 2007 VA Form 21-4138.  However, this matter is not 
before the Board because it has not been prepared for 
appellate review. Accordingly, this matter is REFERRED to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for an infection of 
the kidney and bladder and for an unspecified blood disorder.  

A review of the record reveals that the veteran requested a 
BVA Hearing at a local VA office before a member of the 
Board, in his November 2005 VA Form 9.  An April 2007 letter 
from the RO indicates that a hearing was scheduled for May 
14, 2007.  However, in a May 2007 correspondence, the veteran 
reported that he wished to postpone his hearing, since he was 
living in Canada at the time.  In another correspondence, 
received in July 2007, he clarified that he lived in Florida 
during the winter, from November to April and in Canada the 
remainder of the year.  

The record indicates that the RO re-scheduled the veteran for 
a hearing in November 2007, and sent two letters to inform 
him of the hearing in October 2007.  One letter was sent to 
his Fort Pierce, Florida address, which he had indicated as 
his winter address in July 2007.  The second letter was not 
sent to his Canada address, but to a North Port, Florida 
address and was returned as undeliverable.  Since the veteran 
was not informed of the scheduled hearing at his Canadian 
address, where he is presumed to have been located at the 
time of the mailing, and was not scheduled to be at his 
Florida address at the time of the mailing of the hearing 
notice, the Board finds that he was not provided an adequate 
opportunity to have his requested hearing.  

The claims file was referred to the Board without affording 
the veteran an opportunity to appear for the requested 
hearing. Since the failure to afford the veteran a hearing 
would constitute a denial of due process that could result in 
any BVA decision being vacated, this matter must be addressed 
prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran to 
appear at the requested hearing, as 
soon as it may be feasible. Notice 
should be sent to the appellant, with a 
copy of the notice associated with the 
claims file. If, for whatever reason, 
the veteran decides that he no longer 
wants this type of hearing (or any 
other type of hearing), then he should 
indicate this in writing, which should 
also be documented in his claims file.

The RO should try to schedule the 
hearing between November and April of 
the applicable year, as the veteran has 
indicated that those are the months 
during which he will be in Florida, 
while he resides in Canada during the 
remainder of the year.  Notice should 
also be provided to his Ft. Pierce, 
Florida and his Canada addresses to 
ensure that he is properly notified of 
any scheduled hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
